DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on January 25th, 2022 have been entered.
The previously raised specification objection have been withdrawn in light of the amendment submitted by Applicant on January 25th, 2022.
The previously raised claim objections have been withdrawn in light of the amendment submitted by Applicant on January 25th, 2022.
The previously raised claim rejections have been withdrawn in light of the amendment submitted by Applicant on January 25th, 2022.

Claim Objections
Claim 25 is objected for the following informalities: inconsistent terminology of the preamble. Applicant is recommended to change the preamble of claim 25 to “ Assembly for the cosmetic treatment of human keratin materials, for the implementation of the method as defined in claim 24, comprising: wherein the applicator comprises releasable fibers that detach from the applicator when a tensile force equal to 15 mN, or even equal to 20 mN, is exerted on it”. Applicant is recommended to clarify to overcome this issue.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 18, 21-25, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US 4135527 A) in view of Gueret Jean-Louis (WO 2012168894 A1).
Regarding claim 1, Montiel discloses an applying an adhesive composition to human keratin materials (Fig. 5. # 18), - bringing fibers borne by an applicator into contact with said adhesive composition present on said keratin materials (Claim 1, Fig. 5, and 7), the fibers borne by the applicator being held by one end and free at the other end (Fig. 4 # 34. annotated figure 4 below), - moving the applicator away from the keratin materials, so as to release fibers (34) which adhere to said keratin materials (Fig. 7 and claim 1). Montiel doesn’t explicitly disclose the holding force for holding the fibers on the applicator being lower than the adhesive force for adhesion of the fibers to the adhesive composition present on said keratin materials and the fibers being retained on the applicator by bonding. 

    PNG
    media_image1.png
    402
    881
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    551
    674
    media_image2.png
    Greyscale

However, as shown in figure 5 and claim 1, Montiel implicitly discloses the holding force for holding the fibers on the applicator being lower than the adhesive force for adhesion to the adhesive composition present on said keratin materials in order for the fibers 34 to be released from the applicator 40 and be attached to the adhesive material 18 on the eyelash.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the holding force for holding the fibers on the applicator being lower than the adhesive force for adhesion to the adhesive composition present on said keratin materials, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Gueret teaches a cosmetic assembly including a composition containing fibers for making-up the eyelashes with fibers being retained on the applicator by bonding (Page 5 Line 34- 37. The examiner notes that the composition and the fibers are bonding to the applicator to retain the fibers on the applicator) so that the flocking makes it easier to load the applicator member with composition and with fibers, and makes it possible to retain said fibers while passing through the wiper member (Page 5 Line 34- 37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of Montiel with the fibers bonding attachment with the applicator as taught by Gueret to that the flocking makes it easier to load the applicator member with composition and with fibers, and makes it possible to retain said fibers while passing through the wiper member.
Regarding claim 3, Montiel and Gueret disclose the claimed invention of claim 1. Montiel shows the fibers being arranged on the applicator with a non-zero angle with the normal to the support surface (Fig. 5), with the angle close to the claimed range from 0 to 45 °, as shown in figure 5. However, Montiel and Gueret does not explicitly disclose that the angle ranging from 0 to 45 °. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fibers of Montiel and Gueret device to have angle ranged between 0 to 45 ° to allow the user to transfer the fibers at different angles to follow the shape of the curved eyelashes, and to provide multiple options to different users based on their age and the type eyelashes.
Furthermore, the instant disclosure describes the selection of the angle range of the fibers as merely preferable [Page 3, line 16-20] and does not describe it as contributing any unexpected result to the fibers.  As such, the selection of the fibers angle range is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 4, Montiel and Gueret disclose the claimed invention of claim 1. Montiel further discloses the applicator being brought closer to said keratin materials along a direction perpendicular thereto, until the fibers contact the adhesive composition (Fig.  5 Above and CL 3. Line 52-66).
Regarding claim 5, Montiel and Gueret disclose the claimed invention of claim 1. Montiel does not explicitly disclose the adhesive force for adhesion of the fibers to the adhesive composition being at least double the retaining force for retaining the fibers on the applicator. 
However, as shown in figure 5 and claim 1, Montiel implicitly discloses the adhesive force for adhesion of the fibers to the adhesive composition being greater than the retaining force for retaining the fibers on the applicator in order for the fibers 34 to be retained by the adhesive material 18.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the adhesive force for adhesion of the fibers to the adhesive composition being at least double the retaining force for retaining the fibers on the applicator, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, the instant disclosure describes the selection of the adhesive force for adhesion of the fibers to the adhesive composition to be at least double the retaining force of the fibers on the applicator as merely preferable [Page 3, line 24-25] and does not describe it as contributing any unexpected result to the fibers.  As such, the selection of the at least double force range is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 6, Montiel and Gueret disclose the claimed invention of claim 1. Montiel shows the density of the fibers on the applicator as shown in (Fig. 5 above), with a density of fibers close to the claimed range between 9 and 625 fibers/cm2 . However, Montiel and Gueret does not explicitly disclose the density of fibers being between 9 and 625 fibers/cm2.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have fibers of Montiel and Gueret with density being between 9 and 625 fibers/cm2  on the applicator to provide the user with a natural eyelashes look in the areas of interest that require cosmetic makeup. 
Furthermore, the instant disclosure describes the selection of the density range of the fibers on the applicator as merely preferable [Page 3, line 29-31] and does not describe it as contributing any unexpected result to the fibers.  As such, the selection of the density range of the fibers on the applicator is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 7, Montiel and Gueret disclose the claimed invention of claim 1. Montiel shows the space between two adjacent fibers on the applicator as shown in (Fig. 5 above), with space close to the claimed range between 150 and 250 microns. However, Montiel does not disclose the space is being between 150 and 250 microns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fibers of Montiel and Gueret to have the space between two adjacent fibers on the applicator between 150 and 250 microns to extend the length and enhance the appearance of the user’s eyelashes. 
Furthermore, the instant disclosure describes the selection of the space range between the adjacent fibers on the applicator as merely preferable [Page 4, line 1-2] and does not describe it as contributing any unexpected result to the fibers.  As such, the selection of the space range between fibers on the applicator is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 8, Montiel and Gueret disclose the claimed invention of claim 1. Montiel further discloses the density of fibers being uniform on the applicator (Fig.5 below).

    PNG
    media_image3.png
    438
    892
    media_image3.png
    Greyscale

Regarding claim 9, Montiel and Gueret disclose the claimed invention of claim 1. Montiel further discloses the density of fibers being non-uniform on the applicator (Fig.5 below).

    PNG
    media_image3.png
    438
    892
    media_image3.png
    Greyscale

Regarding claim 10, Montiel and Gueret disclose the claimed invention of claim 1. Montiel further discloses the force to be exerted on the fibers in order to release them from the applicator (Fig. 5. # 40 and 34). Montiel dos not explicitly disclose being less than or equal to 20 mN, or even less than or equal to 15 mN.
 However, as shown in figure 5, Montiel implicitly shows the force to be exerted on the fibers is higher than zero in order to release the fibers from the applicator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the force to be exerted on the fibers may be less than 20 mN since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, the instant disclosure describes the selection of the force value to be exerted on fibers as merely preferable [Page 3, line 27-28] and does not describe it as contributing any unexpected result to the fibers.  As such, the selection of the of the force value to be exerted on fibers is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 18, Montiel and Gueret disclose the claimed invention of claim 1. Montiel further discloses the fibers being placed on the applicator are Rayon Flocks (Claim 4). Montiel does not explicitly disclose by an electrostatic flocking method. 
However, Gueret further teaches the flocking bristles are fastened to the applicator member by an electrostatic method so that the flocking bristles are fastened to the applicator member, e.g. by means of a layer of adhesive that covers the body of the applicator member, and they are oriented at the surface of the applicator member by an electrostatic field while the adhesive is setting (Page. 5 Line 3-7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment method of the fibers on the applicator of Montiel with electrostatic method as taught by Gueret so that the flocking bristles are fastened to the applicator member, e.g. by means of a layer of adhesive that covers the body of the applicator member, and they are oriented at the surface of the applicator member by an electrostatic field while the adhesive is setting.
Regarding claim 22, Montiel and Gueret disclose the claimed invention of claim 1. Montiel further discloses the adhesive composition being applied to the keratin materials as a continuous film (Fig. 3. The office interprets applying the adhesive material on the upper or the lower side of the eyelash shown in figure 3 as a continuous film). 
Regarding claim 23, Montiel and Gueret disclose the claimed invention of claim 1. Montiel further discloses the adhesive composition being applied to the keratin materials as a discontinuous film. (Fig. 3. The office interprets applying the adhesive material on the upper side of the eyelash then the lower side of the eyelash, or on one eye then the other eye as a discontinuous film).
Regarding claim 24, Montiel and Gueret disclose the claimed invention of claim 1. Montiel further discloses an adhesive (Fig. 5. # 18) composition to be applied to said keratin materials, - an applicator (40) comprising releasable fibers (34), the applicator making it possible to bring the fibers into contact with the adhesive composition applied to the human keratin materials (Fig. 7 and claim 1), to enable them to adhere to said composition (Fig. 7 and claim 1), and to release fibers (Fig. 7 and claim 1). Montiel does not explicitly disclose the holding force for holding the fibers on the applicator being lower than the adhesive force for adhesion to the adhesive composition present on said keratin materials.
However, as shown in figure 5 and claim 1, Montiel implicitly discloses the holding force for holding the fibers on the applicator being lower than the adhesive force for adhesion to the adhesive composition present on said keratin materials in order for the fibers 34 to be released from the applicator 40 and be attached to the adhesive material 18 on the eyelash.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the holding force for holding the fibers on the applicator being lower than the adhesive force for adhesion to the adhesive composition present on said keratin materials, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 25, Montiel and Gueret discloses the claimed invention of claim 24. Montiel further discloses releasable fibers that detach from the applicator when a tensile force (Fig. 5. # 40 and 34. The examiner notes that transfer of the fibers through the adhesive attached to the eyelashes create is a tensile force). Montiel does not explicitly disclose the tensile force is equal to 15 mN, or even equal to 20 mN, is exerted on it. 
However, as shown in figure 5, Montiel implicitly shows the adhesive material exhibit tensile/ adhesion forces in order for the fibers 34 to be retained by the adhesive material 18.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the releasable fibers that detach from the applicator when a tensile force equal to 15 mN, or even equal to 20 mN, is exerted on it, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, the instant disclosure describes the selection tensile force range to be exerted on fibers as merely preferable [Page 5, line 23-25] and does not describe it as contributing any unexpected result to the fibers.  As such, the selection of the of the force value range to be exerted on fibers is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 31, Montiel and Gueret discloses the claimed invention of claim 1. Gueret further teaches all the fibres held by the applicator being arranged as a bundle of parallel fibres on the applicator (See Fig. 6G-6K, the examiner notes that the fibers are capable to be held parallel by the parallel flocking 85).

Regarding claim 30, Montiel discloses cosmetic treatment method comprising: applying an adhesive (Fig. 5. # 18) composition to human keratin materials, - bringing fibres borne by the applicator into contact with said adhesive composition present on said keratin materials (Claim 1, Fig. 5, and 7), the fibres borne by the applicator being held by one end and free at the other end (Fig. 4 # 34. annotated figure 4 above), - moving the applicator away from the keratin materials, so as to release fibres which adhere to said keratin materials (Fig. 7 and claim 1). Montiel does not explicitly disclose the holding force for holding the fibres on the applicator being lower than the adhesive force for adhesion of the fibres to the adhesive composition present on said keratin materials, placing fibres on an applicator by an electrostatic flocking method, but Montiel further discloses the fibers being placed on the applicator are Rayon Flocks (Claim 4).
However, as shown in figure 5 and claim 1, Montiel implicitly discloses the holding force for holding the fibers on the applicator being lower than the adhesive force for adhesion to the adhesive composition present on said keratin materials in order for the fibers 34 to be released from the applicator 40 and be attached to the adhesive material 18 on the eyelash.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the holding force for holding the fibers on the applicator being lower than the adhesive force for adhesion to the adhesive composition present on said keratin materials, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Gueret teaches a cosmetic assembly including composition containing fibers for making-up eyelashes (title) with the flocking bristles are fastened to the applicator member by an electrostatic method so that the flocking bristles are fastened to the applicator member, e.g. by means of a layer of adhesive that covers the body of the applicator member, and they are oriented at the surface of the applicator member by an electrostatic field while the adhesive is setting (Page. 5 Line 3-7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment method of the fibers on the applicator of Montiel with the electrostatic method as taught by Gueret so that the flocking bristles are fastened to the applicator member, e.g. by means of a layer of adhesive that covers the body of the applicator member, and they are oriented at the surface of the applicator member by an electrostatic field while the adhesive is setting.
Regarding claim 11, Montiel and Gueret disclose the claimed invention of claim 30. Montiel further discloses the fibers being retained by friction on the applicator (CL 3. Line 61-62).
Regarding claim 21, Montiel and Gueret disclose the claimed invention of claim 30. Montiel further discloses the fibers being retained on the applicator by a multiple holding system (Fig. 4 and 5 Above). The examiner interprets the holding system by the retention of the fibers 34 on the applicator). Montiel does not explicitly discloses a first holding system that releases the fibers for an exerted force lower than the adhesive force for adhesion of the fibers to the adhesive composition, and a second holding system being modified during the use of the applicator for applying the fibers to the adhesive composition so as to reduce the force to be exerted in order to give rise to the release of the fibers at a value lower than the adhesive force for adhesion of the fibers to the adhesive composition
However, as shown in figures 5,7 and claim 1, Montiel implicitly discloses the holding system that releases the fibers on the applicator being lower than the adhesive force for adhesion to the adhesive composition, as well as, a second holding system being modified during the use of the applicator for applying the fibers to the adhesive composition so as to reduce the force to be exerted in order to give rise to the release of the fibers at a value lower than the adhesive force for adhesion of the fibers to the adhesive composition (The examiner interprets s second system by the force applied to the fibers by the user while applying the fibers to the adhesion 18 as shown in Fig. 5) in order for the fibers 34 to be released from the applicator 40 and be attached to the adhesive material 18 on the eyelash.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the holding force of the fibers on the applicator lower that the adhesive force for adhesion to the adhesive composition present on said keratin materials, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US 4135527 A), Gueret Jean-Louis (WO 2012168894 A1) as applied to claim 1 above, and further in view of Pays et al (US 20130152960 A1).
Regarding claim 19, Montiel and Gueret disclose the claimed invention of claim 1, but they do not explicitly disclose the fibers comprising a root that remains trapped by the applicator and a releasable portion.
Pays teaches a cosmetic device for the application of fibers to human keratinous fibers (title), with fibers comprising a root that remains trapped by the applicator and a releasable portion (Para. 0014) so that the element can be used to elongate the eyelashes and/or to introduce fibers between the eyelashes and thus to densify the fringe for people with "gaps" in the fringe of eyelashes (Para. 0015).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the combination device of Montiel and Gueret be made with fibers comprising a root that remains trapped by the applicator and a releasable portion as taught by Pays so that the element can be used to elongate the eyelashes and/or to introduce fibers between the eyelashes and thus to densify the fringe for people with "gaps" in the fringe of eyelashes.
Regarding claim 20, Montiel, Gueret, Pays disclose the claimed invention of claim 19. Pays further teaches the fibers comprising a zone that is mechanically weakened or sensitive to a stimulus that makes it possible to mechanically weaken it (Para. 0092 and 0157. The examiner notes that the zone is interpreted by the location of applying the stimulus). The combination of Montiel, Gueret, Pays does not explicitly disclose that the force to be exerted in order to give rise to the separation of the releasable portion of a fiber from the root being lower than the adhesive force for adhesion of the releasable portion to the adhesive composition. However, Pays further shows the force exerted on the fibers by mechanical stress as shown in Fig 10 and teaches at least part of the fibers to separate from the element (claim 58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the force to be exerted on a fiber from the root being lower than the adhesive force for adhesion of the releasable portion to the adhesive composition, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 12, 14-17  are rejected under 35 U.S.C. 103 as being unpatentable over Montiel (US 4135527 A), Gueret Jean-Louis (WO 2012168894 A1) as applied to claim 30 above, and further in view of Pays et al (US 20130152960 A1).
Regarding claim 12, Montiel and Gueret discloses the claimed invention of claim 30. Montiel does not disclose the fibers being retained by a mechanical system on the applicator, this mechanical system being able to pass from a fiber-retaining configuration to a fiber-releasing configuration, the force to be exerted on these fibers in order to release them from the applicator being greater in the retaining configuration than in the releasing configuration. 
Pays teaches a cosmetic application of fibers in which a mechanical system on the applicator (Fig. 1. # 41), this mechanical system being able to pass from a fiber-retaining configuration to a fiber-releasing configuration (Fig. 10). Pays does not explicitly teaches the force to be exerted on these fibers in order to release them from the applicator being greater in the retaining configuration than in the releasing configuration. However, as shown in figures 1 and 10, Pays implicitly discloses the force to be exerted on these fibers in order to release them from the applicator being greater in the retaining configuration than in the releasing configuration in order for the fibers to be released and attached to the eyelashes to elongate the eyelashes and/or to introduce fibers between the eyelashes and thus to densify the fringe for people with "gaps" in the fringe of eyelashes (Paragraph 0015).  
It would have been obvious to one having ordinary skill in the art before the effective filing date the have cosmetic applicator of Montiel and Gueret be made with the mechanical system as taught by Pays to elongate the eyelashes and/or to introduce fibers between the eyelashes and thus to densify the fringe for people with "gaps" in the fringe of eyelashes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to have the force to be exerted on these fibers in order to release them from the applicator being greater in the retaining configuration than in the releasing configuration, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, Montiel and Gueret disclose the claimed invention of claim 30. Pays further teaches the fibers being retained on the applicator by a material the mechanical strength of which is degraded by a stimulus (Paragraph 0092), the method comprising subjecting the applicator to said stimulus so as to reduce the force to be exerted on the fibers in order to release them from the applicator (Paragraph 0094), the exposure to the stimulus taking place before and/or during the contact of the fibers with the adhesive composition present on said keratin materials (Paragraph 0093) to provide a mechanical and/or thermal stimulus to this element, in order to modify the shape thereof and to confer a persistent deformation on the fibers present within this element (0092).
It would have been obvious to one having ordinary skill in the art before the effective filing date the have cosmetic applicator of Montiel and Gueret be made with the thermal stimulus as taught by Pays to provide a mechanical and/or thermal stimulus to this element, in order to modify the shape thereof and to confer a persistent deformation on the fibers present within this element.
Regarding claim 15, Montiel, Gueret, and Pays disclose the claimed invention of claim 14. Pays further teaches the stimulus being thermal (Paragraph 0095). 
Regarding claim 16, Montiel, Gueret, and Pays disclose the claimed invention of claim 15. Pays further teaches said material comprising a wax (Paragraph 0322). 
Regarding claim 17, Montiel and Gueret, and Pays disclose the claimed invention of claim 14. Pays further teaches the stimulus comprising exposure to a solvent of said material (Paragraph 0345). 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is allowed.

Response to Arguments
Applicant’s arguments with respect to the claims 1,3-12,14-25, and 30-31 filed on January 25th, 2022 have been considered but found to be not persuasive for the following reasons:

1st applicant’s remark and argument: The applicant alleges that a person of ordinary skilled in the art would find in Montiel (US 4135527 A) a teaching that deters him to consider the embodiment with binder in Gueret (WO 2012168894 A1).
In response: The examiner respectfully disagree with the applicant assertion because an ordinary skilled in the art would find it obvious to modify the applicator of Montiel with the fibers bonding attachment with the applicator as taught by Gueret so that the flocking makes it easier to load the applicator member with composition and with fibers, and makes it possible to retain said fibers while passing through the wiper member, as described in (Page 5 Line 34- 37).

2nd applicant’s remark and argument: The applicant alleges that none of the references teaches the new amended feature of claim 31, which is “all the fibres held by the applicator being arranged as a bundle of parallel fibres on the applicator”.
In response: The examiner respectfully disagree with the applicant assertion because Gueret (WO 2012168894 A1), as shown in Fig. Fig. 6G-6K below, teaches that the fibers are capable to be held parallel by the parallel flocking 85. 



    PNG
    media_image4.png
    828
    568
    media_image4.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772